BaR,Nes, J.
Defendant assigns as error: (1) Failure of tbe court to direct a verdict in its favor; (2, 3, 4) refusal to change tbe answers to tbe first, second, and third questions in tbe special verdict from “Yes” to “No,” and (5) refusal to enter judgment for defendant on tbe verdict as so amended. Substantially tbe same reasons are urged in support of defendant’s motion for a directed verdict as are urged for modifying tbe special verdict so as to entitle tbe defendant to judgment thereon.
Tbe defendant’s contentions are: (1) Tbe trolley rope was *359not bandied in a negligent manner. (2) Tbe injury was not tbe natural and probable consequence of tbe act. (3) A person exercising ordinary care ought not to have foreseen tbat some injury would be likely to result from defendant’s alleged negligent act, considered in tbe light of attending circumstances.
Tbe jury found all these disputed questions of fact in favor of tbe plaintiff, and we think it was fairly within its province, on the evidence before it, so to do. Tbe rope in question was about one quarter of an inch in diameter, or perhaps more. There was a loop on the end of it fastened by wire. To “swing,” “pass,” or “toss” this rope (using the words of-the conductor in describing what he did) in such a manner that the looped end of it was liable to come in contact with passengers’ eyes as they were leaving cars seems to us to clearly warrant the jury in finding that there was a negligent handling of the rope, notwithstanding any practice or custom that was in vogue. If the employees of the defendant chose to take this method instead of the safe one of dropping the rope out of the vestibule window and then walking around the end of the car and securing it, it should not have been practiced while passengers were alighting from cars. It is true that the blow, if such it might be called, was not attended with any great degree of violence. It is none the less true that the eye is an extremely sensitive organ and that a comparatively slight blow upon the eyeball may produce serious consequences, and it would be rather hard to escape the conclusion that the swinging of the rope in such a manner that the looped end of it might well come in contact with the eyes of passengers was a negligent act on the part of the conductor.
So, too, we think it was for the jury to say, upon the testimony offered, whether or not the injury was the natural and probable consequence of the defendant’s negligence. The evidence is ample to warrant the conclusion of the jury. *360The same may be said of tbe finding of tbe jury to tbe effect that, in tbe light of attending circumstances, a person of ordinary care should have foreseen that some injury would be likely to result from defendant’s negligent act. Tbe case before us is very similar to that of McQuade v. The Golden Rule (Minn.) 117 N. W. 484, in which a judgment for tbe plaintiff was sustained. There is ño error in tbe record.
By the Court. — Judgment affirmed.